       Case 1:21-cv-00472-SHR-EB Document 6 Filed 04/01/21 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID F. KELLY BEY,                      :
    Petitioner                           :
                                         :            No. 1:21-cv-472
      v.                                 :
                                         :            (Judge Rambo)
WILLIAM BECHTOLD,                        :
    Respondent                           :

                               MEMORANDUM

      On March 16, 2021, pro se Petitioner David F. Kelly Bey (“Petitioner”), who

is currently a pretrial detainee at the Franklin County Jail (“FCJ”) in Chambersburg,

Pennsylvania, initiated the above-captioned action by filing a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) Petitioner asserts that

his due process rights have been violated because he is “being subject to

unreasonable lockdowns and unnecessary restrictions and violations that all

constitute[] punishment.” (Doc. No. 1-1 at 8.) Petitioner appears to suggest that his

rights have been violated because of a lack of exercise and recreation, as well as by

limitations on his ability to prepare for trial and communicate effectively with his

attorney. (Doc. No. 1-1.) He appears to seek unspecified injunctive relief alleviating

the alleged lockdowns and restrictions. (Id.) Petitioner has filed a motion for leave

to proceed in forma pauperis. (Doc. No. 4.) The Court will grant Petitioner leave

to proceed in forma pauperis and will dismiss his § 2241 petition without prejudice

to his right to file a civil rights action pursuant to 42 U.S.C. § 1983.
       Case 1:21-cv-00472-SHR-EB Document 6 Filed 04/01/21 Page 2 of 4




I.    DISCUSSION

      Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts, 28

U.S.C. foll. § 2254 (2004). The provisions of Rule 4 are applicable to § 2241

petitions under Rule 1(b). See, e.g., Patton v. Fenton, 491 F. Supp. 156, 158-59

(M.D. Pa. 1979). Rule 4 provides in pertinent part that “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the

petitioner.”

      Section 2241 authorizes a federal court to issue a writ of habeas corpus to a

detainee who “is in custody in violation of the Constitution or laws or treaties of the

United States.” See 28 U.S.C. § 2241. However, summary dismissal of Petitioner’s

§ 2241 petition is appropriate because it constitutes an improper use of the writ of

habeas corpus.     The Supreme Court has noted that “habeas corpus is not an

appropriate or available federal remedy” if the prisoner “attacking something other

than the fact or length of his confinement, and he is seeking something other than

immediate or more speedy release.” Preiser v. Rodriguez, 411 U.S. 475, 494 (1973).

As the United States Court of Appeals for the Third Circuit has explained:

       When read together, there is a logical and coherent progression of
       Supreme Court jurisprudence clarifying when § 1983 [or Bivens v. Six
       Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
       (1971),] is unavailable: whenever the challenge ultimately attacks the
                                            2
       Case 1:21-cv-00472-SHR-EB Document 6 Filed 04/01/21 Page 3 of 4




       “core of habeas”—the validity of the continued conviction or the fact
       or length of the sentence—a challenge, however, denominated and
       regardless of the relief sought, must be brought by way of a habeas
       corpus petition. Conversely, when the challenge is to a condition of
       confinement such that a finding in plaintiff’s favor would not alter his
       sentence or undo his conviction, an action under § 1983 [or Bivens] is
       inappropriate.

Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002).

      Here, Petitioner seeks to use § 2241 for an improper purpose. As noted supra,

he appears to seek injunctive relief in the form of an Order directing the FCJ to

alleviate alleged unconstitutional lockdowns and restrictions. Petitioner’s claim is

not “a challenge to the fact or duration of imprisonment, which is the essential

purpose of the writ of habeas corpus.”         Credico v. BOP FDC Warden of

Philadelphia, 592 F. App’x 55, 57 (3d Cir. 2014) (affirming the dismissal of a

federal pretrial detainee’s § 2241 petition challenging his conditions of

confinement). If Petitioner seeks to pursue his constitutional claims, he must do so

by filing a separate civil action pursuant to 42 U.S.C. § 1983.

II.   CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding initiated pursuant to 28 U.S.C. § 2241. A COA may issue only if

the applicant has made a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating


                                          3
       Case 1:21-cv-00472-SHR-EB Document 6 Filed 04/01/21 Page 4 of 4




that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the case at

bar, jurists of reason would not find the disposition of this case debatable.

Accordingly, the Court will not issue a COA in this case.

III.   CONCLUSION

       Based on the foregoing, the Court will grant Petitioner’s motion for leave to

proceed in forma pauperis (Doc. No. 4) and dismiss his § 2241 petition (Doc. No.

1) to Petitioner’s right, should he choose to do so, to file a civil rights action, pursuant

to 42 U.S.C. § 1983, asserting his constitutional claims regarding the denial of due

process due to alleged unconstitutional lockdowns and restrictions. An appropriate

Order follows.

                                          s/ Sylvia H. Rambo
                                          United States District Judge

Dated: April 1, 2021
                                             4
